Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed July 28, 2021 have been fully considered but they are not persuasive.
Applicant's arguments filed 5/21/2012 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Regarding independent claims, Applicant’s arguments directed toward newly amended limitations, which was not present in the previous rejection. Furthermore newly made amendments have changed the scope of the claims. However, upon further consideration, a new ground(s) of rejection is made in view of Li et al (US 2020/0395992).
With respect all other claims the Applicant makes same argument as the argument applied to claim 1. Therefore, the same response applied to the argument with respect to independent claims above is applied here.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "each of the one or more uplink beams" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 4, and 5 are inherently rejected as being depended on above rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 66 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Li et al (US 2020/0395992).
Regarding claim 1, Li et al teach a multi-beam-based data transmission method, applied to a base station (see figure 3 and 4) and comprising : configuring second correspondence relationship between each of the one or more uplink beams and an uplink physical channel (see figure 4, component 401 and 402); receiving data through the uplink physical channel corresponding to the uplink beam according to the second correspondence relationship (see figure 4, component 401 and 402), wherein the uplink 
Regarding claim 66, claimed basestation including the features corresponds to subject matter mentioned above in the rejection of claim 1 is applicable hereto. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5, 7, 9, 10, 65, 69 – 71, 73, and 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2020/0395992) in view of Noh et al (US 2020/0091978).
Regarding claim 2, which inherits the limitations of claim 1, Li et al further teach identifying reciprocity relationship between uplink and downlink beams (see paragraph 0010). Li does not expressly disclose transmitting configuration message (implicitly teaches part of 3GPP standard). However, in analogous art, Noh et al teach a LTE transmitter further comprising: transmitting a configuration message to a User Equipment (UE) (see abstract and paragraphs 0264 “indication information” for channel reciprocity), wherein the configuration message is configured to instruct the UE to configure a first correspondence relationship between one or more uplink beams and 
Regarding claim 4, which inherits the limitations of claim 2, Li et al in view of Noh et al further teach wherein the first correspondence relationship between one or more uplink beams and one or more downlink beams, comprises any one of the following: 2correspondence relationship in which one or more downlink beams correspond to one or more uplink beams having an uplink data channel; correspondence relationship in which one or more downlink beams correspond to one or more uplink beams having an uplink control channel; correspondence relationship in which one or more downlink beams correspond to one or more uplink beams having an uplink sounding channel; and correspondence relationship in which one or more downlink beams correspond to one or more uplink beams having a random access channel. (see Li paragraph 110, 0137).
Regarding claim 5, which inherits the limitations of claim 4, Li et al in view of Noh et al further teach further comprising: transmitting and/or receiving data according to the first correspondence relationship; wherein the transmitting and/or receiving data according to the first correspondence relationship comprises: in a case that one or more downlink beams correspond to an uplink beam having an uplink data channel, transmitting downlink data on the one or more downlink beams, receiving uplink data corresponding to the downlink data on the uplink data channel of the uplink beam; or, in 
Regarding claim 7, Li et al teach multi-beam-based data transmission method, applied to a User Equipment (UE) and comprising: establishing second correspondence relationship between each of the one or more uplink beams and an uplink physical channel; and transmitting data through the uplink physical channel corresponding to the uplink beam according to the second correspondence relationship (see paragraph 0037 – 0039); wherein the uplink physical channel comprises one or more of an uplink data channel, an uplink control channel, an uplink sounding channel, or a random access channel (see paragraph 0045 – 0052). Li does not expressly disclose receiving configuration message (implicitly teaches part of 3GPP standard). However, in analogous art, Noh et al teach a UE further comprising: receiving a configuration message to a User Equipment (UE) (see abstract and paragraphs 0264 “indication information” for channel reciprocity), wherein the configuration message is configured to instruct the UE to configure a first correspondence relationship between one or more uplink beams and one or more downlink beams (see abstract and paragraphs 0264 “indication information” for channel reciprocity). Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to transmit the configuration information including the relationship between the uplink and downlink beams. The motivation or suggestion to do so is to reduce the beam training and scheduling time.

Regarding claim 10, which inherits the limitations of claim 9, Lin in view of Noh et al further teach transmitting and/or receiving data according to the first correspondence relationship; wherein the transmitting and/or receiving data according to the first correspondence relationship comprises: in a case that one or more downlink beams correspond to an uplink beam having an uplink data channel, receiving downlink data on the one or more downlink beams, transmitting uplink data corresponding to the downlink data on the uplink data channel of the uplink beam; or, in a case that one or more downlink beams correspond to an uplink beam having an uplink control channel, receiving downlink data on the one or more downlink beams, transmitting control information corresponding to the downlink data on the uplink control channel of the 

Regarding claim 69, which inherits the limitations of claim 65, claimed terminal including the features corresponds to subject matter mentioned above in the rejection of claim 9 is applicable hereto.
Regarding claim 70, which inherits the limitations of claim 69, claimed terminal including the features corresponds to subject matter mentioned above in the rejection of claim 10 is applicable hereto.
Regarding claim 71, which inherits the limitations of claim 66, claimed basestation including the features corresponds to subject matter mentioned above in the rejection of claim 2 is applicable hereto.
Regarding claim 73, which inherits the limitations of claim 66, claimed basestation including the features corresponds to subject matter mentioned above in the rejection of claim 4 is applicable hereto. 
 Regarding claim 74, which inherits the limitations of claim 73, claimed basestation including the features corresponds to subject matter mentioned above in the rejection of claim 5 is applicable hereto. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON . JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/           Primary Examiner, Art Unit 2633